Citation Nr: 1626608	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  13-08 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an eye disability other than myopia and presbyopia.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active duty service from August 1987 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for an eye disability.  The Veteran timely appealed that issue.

In March 2015, Board denied the issue of service connection for presbyopia and myopia, but remanded the issue of service connection for an eye disability other than presbyopia and myopia claim for further development.  The Board also remanded the latter issue for additional development in November 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The report of an August 2015 VA eye Disability Benefits Questionnaire (DBQ) provides a diagnosis of dry eye syndrome, OU.  The examiner commented that this condition was very mild in both eyes and was less likely than not connected to any in-service activity.

The Board's November 2015 remand found that this opinion was inadequate.  It did not provide a rationale for its conclusion, and did not address the Veteran's lay statements, including that his dry eye syndrome began during military service toward the end of his tour in Iraq, a noted desert and dry area with a lot of sand and dust.  The Board requested another VA examination.  The examiner was specifically requested to address the Veteran's lay statements that his eye disorder began toward the end of his tour in Iraq, and also address any evidence regarding symptomatology at onset and any continuity of symptomatology since onset and/or since discharge from service.

The report of a January 2016 VA eye DBQ provides that the Veteran had no ocular pathology to comment on other than refractive error.  The Veteran did not have, and had never been diagnosed with, an eye condition other than congenital or developmental errors of refraction.  The Board finds that this statement is inaccurate, as the Veteran was diagnosed with dry eye syndrome, OU, earlier during the appeal period, in August 2015.  The examiner also failed to address the etiology of the diagnosed dry eye syndrome, OU.  In this regard, the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In fact, when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The examiner also failed to address the Veteran's lay statements that his eye disorder began toward the end of his tour in Iraq, or address any evidence regarding symptomatology at onset and any continuity of symptomatology since onset and/or since discharge from service.    

Accordingly, the case is REMANDED for the following action:

1.  Forward copies of all pertinent records from the Veteran's eFolders to the examiner who conducted the January 2016 DBQ (or a suitable substitute if this individual is unavailable) for an addendum.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's dry eye syndrome, OU, diagnosed in August 2015, was caused by service, or is otherwise related to service.

The examiner should discuss the Veteran's lay statements that his eye disorder began toward the end of his tour in Iraq, and also address any evidence regarding symptomatology at onset and any continuity of symptomatology since onset and/or since discharge from service.

The examiner is requested to provide a rationale for any opinion expressed.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




